      Case 2:19-cv-02582-JAM-KJN Document 46 Filed 06/14/21 Page 1 of 2



1
2
3
4
5
6
7
8
9
10
                       UNITED STATES DISTRICT COURT
11
                      EASTERN DISTRICT OF CALIFORNIA
12
13   NATHANIEL WEISKIRCHER and            Case No. 2:19-CV-2582-JAM-KJN
     ANNETTE WEISKIRCHER,
14
                  Plaintiffs,
15                                        ORDER GRANTING STIPULATION
          v.                              TO CONTINUE PRETRIAL
16                                        DEADLINES AND TRIAL SETTING
     AMERICAN AIRLINES, INC.,
17
                  Defendant.
18
19
20
21
22
23
24
25
26
27
28                                     1
      ORDER GRANTING STIPULATION TO CONTINUE PRETRIAL DEADLINES AND TRIAL
                                    SETTING
       Case 2:19-cv-02582-JAM-KJN Document 46 Filed 06/14/21 Page 2 of 2



1          Before the Court is the parties’ Stipulation to Continue Pretrial Deadlines and
2    Trial Setting (“Stipulation”). The Court hereby makes the Stipulation an Order of the
3    Court. It is HEREBY ORDERED that:
4             1. Trial is continued from a four-day trial beginning September 13, 2021 at
5                9:00 a.m. to a four-day trial beginning August 29, 2022 at 9:00 a.m.
6             2. The Scheduling Order in this matter (D.E. #18) is modified as follows:
7                                   Deadline for the parties to disclose expert witness
       November 30, 2021
8                                   report pursuant to FRCP 26(a)(2)
       January 10, 2022             Deadline for parties to disclose supplemental expert
9
                                    witness reports and any rebuttal expert reports
10                                  pursuant to FRCP 26(a)(2)(c)
11     February 22, 2022            Deadline to file joint mid-litigation statement
12                                  Deadline to complete all fact discovery
       March 8, 2022
13
       April 15, 2022               Deadline to file summary judgment motions
14
15     June 7, 2022 at 1:30 p.m.    Dispositive motion hearing

16     May 13, 2022                 Deadline to have summary judgment motions heard

17     July 15, 2022 at 11:00 a.m. Pre-trial Conference
18            3. Unless expressly modified herein, the parties shall otherwise comply with
19               the Scheduling Order.

20         IT IS SO ORDERED.
21
22   DATED: June 11, 2021                /s/ John A. Mendez
                                         THE HONORABLE JOHN A. MENDEZ
23
                                         UNITED STATES DISTRICT COURT JUDGE
24
25
26
27
28                                      2
       ORDER GRANTING STIPULATION TO CONTINUE PRETRIAL DEADLINES AND TRIAL
                                     SETTING
